Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Examiner’s reason for Allowance
Claims 1-64 are allowed.
Claims 1,57 and 63: Paulus (20150348564) discloses A decoder for generating an audio output signal having one or more audio output channels is provided, having a receiving interface for receiving an audio input signal having a plurality of audio object signals, for receiving loudness information on the audio object signals, and for receiving rendering information indicating whether one or more of the audio object signals shall be amplified or attenuated, further having a signal processor for generating the one or more audio output channels of the audio output signal, configured to determine a loudness compensation value depending on the loudness information and depending on the rendering information, and configured to generate the one or more audio output channels of the audio output signal from the audio input signal depending on the rendering information and depending on the loudness compensation value. 
However Paulus does not disclose the invention as claimed especially a statistical relationship and information estimator configured to provide statistical relationships between the bin under process and the at least one additional 
bin, the statistical relationships being provided in form of covariances or correlations; and 

wherein the statistical relationship and information estimator comprises a noise relationship and information estimator configured to provide statistical relationships and information regarding noise, wherein the statistical relationships and information regarding noise comprise a noise matrix (AN) estimating relationships among noise signals among the bin under process and the at least one additional bin.
Vaillancourt (20140249807) discloses a device and method for reducing quantization noise in a signal contained in a time-domain excitation decoded by a time-domain decoder. The decoded time-domain excitation is converted into a frequency-domain excitation. A weighting mask is produced for retrieving spectral information lost in the quantization noise. The frequency-domain excitation is modified to increase spectral dynamics by application of the weighting mask. The modified frequency-domain excitation is converted into a modified time-domain excitation. The method and device can be used for improving music content rendering of linear-prediction (LP) based codecs.
However Vaillancourts does not disclose the invention as claimed especially a statistical relationship and information estimator configured to provide statistical relationships between the bin under process and the at least one additional 
bin, the statistical relationships being provided in form of covariances or correlations; and 
information regarding the bin under process and the at least one additional bin, the information being provided in form of variances or autocorrelations

Claims 30,58 and 64:  Paulus (20150348564) discloses A decoder for generating an audio output signal having one or more audio output channels is provided, having a receiving interface for receiving an audio input signal having a plurality of audio object signals, for receiving loudness information on the audio object signals, and for receiving rendering information indicating whether one or more of the audio object signals shall be amplified or attenuated, further having a signal processor for generating the one or more audio output channels of the audio output signal, configured to determine a loudness compensation value depending on the loudness information and depending on the rendering information, and configured to generate the one or more audio output channels of the audio output signal from the audio input signal depending on the rendering information and depending on the loudness compensation value. 
However Paulus does not disclose the invention as claimed especially a statistical relationship and information estimator configured to provide statistical relationships between the bin under process and the at least one additional bin and information regarding the bin under process and the at least one additional bin, wherein the relationships and information comprise a variance-related and/or standard-deviation-value-related value on the basis of variance-related and covariance-related 
wherein the statistical relationship and information estimator comprises a noise relationship and information estimator configured to provide statistical relationships and information regarding noise, wherein the statistical relationships and information regarding noise comprise, for each bin, a ceiling value and a floor value for estimating the signal on the basis of the expectation of the signal to be between the ceiling value and the floor value.
Vaillancourt (20140249807) discloses a device and method for reducing quantization noise in a signal contained in a time-domain excitation decoded by a time-domain decoder. The decoded time-domain excitation is converted into a frequency-domain excitation. A weighting mask is produced for retrieving spectral information lost in the quantization noise. The frequency-domain excitation is modified to increase spectral dynamics by application of the weighting mask. The modified frequency-domain excitation is converted into a modified time-domain excitation. The method and device can be used for improving music content rendering of linear-prediction (LP) based codecs.
However Vaillancourts does not disclose the invention as claimed especially a statistical relationship and information estimator configured to provide statistical relationships between the bin under process and the at least one additional bin and information regarding the bin under process and the at least one additional bin, wherein the relationships and information comprise a variance-related and/or standard-deviation-value-related value on the basis of variance-related and covariance-related relationships between the bin under process and the at least one additional bin of the context to a value estimator, 
wherein the statistical relationship and information estimator comprises a noise relationship and information estimator configured to provide statistical relationships and information regarding noise, wherein the statistical relationships and information regarding noise comprise, for each bin, a ceiling value and a floor value for estimating the signal on the basis of the expectation of the signal to be between the ceiling value and the floor value.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        04/23/2021